Citation Nr: 1231823	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of colon cancer, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to April 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2005 rating decision in which the RO, inter alia, denied service connection for residuals of colon cancer, due to asbestos exposure.  In March 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of that transcript is of record.

In October 2007, the Board denied service connection for residuals of colon cancer, claimed as due to asbestos exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the October 2007 decision.  By Order dated July 2008, the Court granted the Joint Motion, vacating the October 2007 Board decision and remanding this matter to the Board for further proceedings consistent with the Joint Motion.

In September 2008, pursuant to the directives in the Joint Remand, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC) and returned the matter to the Board for further appellate consideration.

In April 2009, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R.      § 20.1304 (2011). 

In September 2010, the Board again remanded the claim to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC continued to deny the claim (as reflected in a November 2010 SSOC) and returned the matter to the Board for further appellate consideration.

In January 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In February 2011, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC continued to deny the claim (as reflected in an August 2011 SSOC) and returned the matter to the Board for further appellate consideration.

In October 2011, the Board again remanded the claim to the RO, via the AMC, for further action to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a July 2012 SSOC) and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran likely had minimal, if any, asbestos exposure as a radio operator during service, and his alleged asbestos (to include amphibole asbestos) exposure aboard various ships has not been established , his assertions of asbestos exposure appears consistent with his documented service aboard the U.S.S. Rockbridge.

3.  Hepatic flexure colon carcinoma, stage III, was diagnosed in January 2002, many years post service, and competent, probative evidence does not establish that there exists a medical relationship between the Veteran's colon cancer and his active duty service, to include in-service asbestos exposure therein.


CONCLUSION OF LAW

The criteria for service connection for residuals of colon cancer, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for colon cancer secondary to asbestos exposure, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2004 letter.  

A subsequent October 2008 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the October 2008 letter, and opportunity for the Veteran to respond, the April 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, the reports of July 2006, March 2009, and October 2010 VA examinations, and the December 2011 addendum report from the March 2009 and October 2010 VA examiner..  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2007 Board hearing, along with various written statements provided by the Veteran.  The Board also finds that no further RO action on this claim, prior to appellate consideration, is required.

The RO has made various efforts to corroborate the Veteran's reported asbestos exposure during service (to include in-service amphibole asbestos exposure specifically).  Such efforts include obtaining the Veteran's service personnel records and a March 2011 inquiry to the Naval Sea Systems Command in Washington, D.C.  The Board finds that no additional RO action to further develop the record in this regard is warranted. 

The Board also acknowledges the request of the Veteran's representative that the Veteran be scheduled for a new VA examination to obtain an opinion to specifically address whether the inhalation of asbestos fibers can result in cancers of the gastrointestinal tract, and that the latency period for prostate cancer varies from 10 to 45 years between first exposure and development of the disease.  As discussed more fully below, however, this matter was  addressed in the VA examiner's December 2011 addendum report.  The Board finds that, overall, the record is adequate for adjudication of the claim on appeal, and that no further medical examination of the Veteran is not necessary in this case.  38 U.S.C.A. § 5103A(d)(2)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i)  (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Private medical records reflect that the veteran was diagnosed with hepatic flexure colon carcinoma (colon cancer) in January 2002.  In written statements and during the Board hearing, the Veteran has claimed that his colon cancer is due to exposure to asbestos during service.

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997).  The relevant provisions of the Adjudication Manual were in effect when the veteran filed his claim but have since been rescinded but included, essentially unchanged, in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00. 

VA must analyze the veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Manual and Manual Rewrite indicate that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease, and an asbestos-related disease can develop from brief exposure to asbestos. 

The Adjudication Manual and Manual Rewrite contain guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual and Manual Rewrite also acknowledge that high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24   (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). 

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

In this case, the record shows that the RO complied with relevant administrative procedures in adjudicating an asbestos-related claim.  The RO's August 2004 letter, discussed above, included a request for details, such as the nature of the claimed asbestos exposure and possible pre- and post-service exposure to other substances, to enable development of the veteran's asbestos-related claim.  Here, the Veteran's military occupation specialty (MOS) was radio operator.  In his written statements and hearing testimony, he did not claim that the performance of his MOS duties directly exposed him to asbestos.  The lack of exposure associated with the Veteran's MOS is confirmed by a May 2002 VA memorandum regarding asbestos claims, attached to the March 2007 SSOC.  An attachment to that memorandum lists job titles and their associated probability of asbestos exposure.  The attachment indicates that the likelihood of exposure to a radioman is "minimal." 

In this case, the Veteran has claimed that he was exposed to asbestos in the sleeping compartments and other areas of the ships on which he served as a Marine.  The veteran's service personnel records indicate that the Veteran served on board the U.S.S. Telefare, U.S.S. Sultan, and U.S.S. Rockbridge.  A March 2011 letter from the Department of the Navy, Naval Sea Systems Command (NSSC) in Washington, D.C. expresses that no records are available which pertain to asbestos (to include amphibole asbestos) on the U.S.S. Telefare or the U.S.N.S. Sultan.  With respect to the U.S.S. Rockbridge, NSSC provided excerpts of a December 1944 inspection which indicate that asbestos suits were stored on board the vessel, which strongly suggests that asbestos was present in that vessel's construction.  Moreover, as noted by the Veteran, and evidenced by the high prevalence of disease in shipyard workers, asbestos was undoubtedly used in the construction of the ships on which the Veteran served.  Service treatment records in the claims file corroborate that the Veteran served on board the U.S.S. Rockbridge from June through July and from September through December of 1958.  In view of the foregoing, the Board finds that the Veteran's asbestos exposure is consistent with his documented service aboard the U.S.S. Rockbridge.

Notwithstanding the above, the Board finds that service connection is not warranted because competent, probative evidence does not establish that  there exists a medical relationship between the Veteran's colon cancer and his active duty service, to include any asbestos exposure therein.

The only medical opinions addressing the etiology of the Veteran's colon cancer are those expressed by the Veteran's private physician, Dr. G.R.H. in March 2005 and March 2006 letters and by the physician who prepared the July 2006 VA examination report, and the physician who prepared VA examinations reports dated July 2006, March 2009, and October 2010, and the December 2011 VA addendum report.

In a March 2005 letter, Dr. G.R.H. stated that it was at least as likely as not that the Veteran's colon cancer "may have been aggravated by exposure to toxic chemicals during his time served in the military.  There is no scientific certainty regarding these illnesses, but in my opinion that exposure to toxic chemicals could have contributed to his two cancers."  In a March 2006 letter, Dr. G.R.H. clarified his statement, writing that "it is likely that his condition has been aggravated by his exposure to asbestos during his military service.  There is no scientific certainty regarding these illnesses, but in my opinion that exposure to asbestos and other toxic chemicals contributed to independent cancer diagnoses." 

The physician who prepared the July 2006 VA examination report noted the Veteran's claimed exposure to asbestos aboard ship, including asbestos in the air during the firing of large guns and while passing through a hurricane.  The VA physician also noted the Veteran's post-service work as a machine operator at a tablet company, which did not involve exposure to asbestos.  In his opinion, the VA examiner stated that the level of asbestos exposure described by the Veteran should count as occupational rather than incidental or ambient exposure.  He also noted that, while asbestos is known to be associated with mesothelioma, and with some lung cancers, there is "inconclusive evidence that asbestos exposure may increase the risk of cancers of the gastrointestinal tract, however, there is no consensus on this issue."  The VA physician cited a website containing scientific evidence in support of this conclusion.  He concluded that he could not comment on whether the Veteran's colon cancer is related to his possible exposure to asbestos in service without resorting to speculation.

In a March 2009 VA examination report, the physician who prepared that report noted that existing medical literature concerning asbestos exposure indicated that individuals with exposure to "amphibole" asbestos and insulation were 1.5 times as likely to die of gastrointestinal (GI) cancer than individuals with no such exposure.  Despite citing this statistical evidence, the physician noted that "consensus in the literature is not overwhelming regarding the strength of the connection between GI cancer and asbestos exposure."  In his review of the claims file, the physician determined that there was no evidence that the Veteran was exposed to that specific type of asbestos.  Ultimately, the physician concluded that he was unable to say that the Veteran's adenocarcinoma was at least as likely as not related to his asbestos exposure during service without resort to speculation.

In an October 2010 report, the same physician who authored the aforementioned March 2009 report clarified that according to the current medical literature, individuals who smoked and had exposure to insulation and asbestos were 1.5 times more likely to die of GI cancer than those who smoked but did not have exposure to asbestos.  Once again, the physician noted that this statistical likelihood appeared to be linked to exposure to amphibole asbestos specifically.  Nonetheless, the physician maintained that the cited statistical link appeared to be merely casual and inconclusive.  In this regard, the physician noted that there appeared to be little consistency in the observed increases from study to study.  Once again, the physician stated that the strength of the connection between GI cancer and asbestos exposure is not "overwhelming."  Accordingly, the physician opined that the Veteran's colon cancer was not caused by or a result of his asbestos exposure during service.

In a December 2011 addendum report, the same physician who prepared the prior March 2009 and October 2010 VA examination reports added that according to "up to date" information, there is no known increased incidence of colon cancer related to asbestos exposure.  By way of explanation, the physician observed that asbestos-induced diseases are probably caused by the direct toxic effects of asbestos fibers on the pulmonary parenchemal cells, but not the GI tract.  Hence, the physician concludes that it is less than a 50/50 probability that colon cancer is related to the Veteran's exposure to asbestos.

As indicated above, the medical evidence of record contains conflicting opinions on the question of whether it is at least as likely as not that the Veteran's colon cancer is related to his active duty service, to include in-service asbestos exposure.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the opinions provided by Dr. G.R.H. do not constitute probative (i.e., persuasive) medical evidence of a nexus between the Veteran's colon cancer and any in-service asbestos exposure.  In this regard, Dr. G.R.H. acknowledges that there is no scientific certainty regarding a relationship between colon cancer and asbestos exposure generally, nonetheless, states that it his belief that the Veteran's colon cancer was aggravated by in-service asbestos exposure.  In stating his opinion, he did not provide any rationale for his opinion or refer to any clinical evidence or specific medical literature that would even tend to support his opinion.  See, e.g., Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when it is unsupported by clinical evidence).  Hence, Dr. G.R.H.'s opinions are entitled to little, if any, probative weight. 

By contrast, in the March 2009 VA examination report, the VA physician considered the nature of the Veteran's asbestos exposure, reviewed the Veteran's medical history as documented in the claims file, and reviewed the relevant general scientific evidence regarding the possible relationship between colon cancer and asbestos.  Although the physician notes that statistical evidence appears to suggest a link between exposure to amphibole asbestos and GI cancer, he later updates his opinion in his October 2010 report and December 2011 addendum to reflect the current state of the medical community's understanding insofar as any potential relationship between amphibole asbestos exposure and GI cancer.

In the December 2011 addendum, the physician also directly addressed the question of whether the inhalation of asbestos fibers can result in cancers of the gastrointestinal tract.  In that regard, the physician appears to answer in the negative, as he observes that asbestos induced diseases are likely caused by toxic effects of asbestos fibers on the pulmonary parenchemal cells, but not the GI tract.  Given the physician's negative reply to that query, the question of a latency period from first exposure to asbestos to development of prostate cancer is moot, given the physician's opinion that asbestos exposure is not likely to result in GI cancer in the first place.

Overall, the VA physician's opinion is supported by fully discussed rationale which is based upon an accurate understanding of the Veteran's medical history, and which appears to reflect the current state of knowledge of the medical community.  As the Board affords full probative weight to the opinions collectively expressed in the March 2009 and October 2010 VA examination reports, and in the December 2011 addendum report, the preponderance of the competent, probative evidence weighs against a finding that there exists a medical nexus between the Veteran's colon cancer any in-service asbestos exposure..

The Board further points out that, although the Veteran has specifically asserted a relationship between colon cancer and in-service asbestos exposure, the Board has, as the RO has, considered other theories of entitlement, but finds that there is no other basis for a grant of service connection in this case.  As the RO noted in the February 2006 SOC, there is no evidence of colon cancer in service.  There were no complaints, findings or diagnosis of a disability of the colon in service, and the anus and rectum were assessed as normal on the March 1959 separation examination. 

Moreover, colon cancer, per se, is not among the chronic diseases for which a rebuttal presumption of service connection arises if manifested to a compensable  degree and within a prescribed period after discharge from service (usually one year).  See 38 C.F.R. §§ 3.307 and 3.309 (cited in the February 2006 SOC).  See also 38 U.S.C.A. §§ 1101, 1110, and 1112.  While these provisions do provide such a presumption for malignant tumors, here, the Veteran was diagnosed with colon cancer more than forty years after separation.   The Board points out that the passage of many years between active military service and documentation of a disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Furthermore, the medical etiology  opinions in this case address only the relationship between colon cancer and asbestos exposure; hence, there is no medical opinion that supports a finding that there exist a medical nexus between colon cancer and any other incident of service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion. 

As a final point, it is noted that, in addition to the medical evidence, the Board has considered the assertions of the Veteran and his representative, including their statements regarding the lengthy latency period for asbestos-related diseases.  However, as indicated above, this claim turns on the medical matter of etiology, or medical relationship between current colon cancer and service-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to provide a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As the lay assertions in this regard have no probative value, they simply do not constitute persuasive evidence in support of the claim. 

In sum, the Board has, consistent with VA's Adjudication Manual and Manual Rewrite, considered whether the Veteran's military records demonstrate evidence of asbestos exposure in service, whether there is pre or post-service evidence of occupational or other asbestos exposure, and despite its inapplicability in this case, been mindful of the latency and exposure information pertinent to the Veteran.  However, even in light of these considerations, for all the foregoing reasons, the claim for service connection for colon cancer residuals must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of colon cancer, claimed as due to asbestos exposure, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


